DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 28-30, 32, 34, 36-39, and 41 of the present application, as they are best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15-17, 19, and 20 of U.S. Patent No. 10,510,456 (hereinafter “the ‘456 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the present application are taught within the claims of the ‘456 patent as follows:
•    The limitations of Claims 21-23, 36-38, and 41 of the present application are taught within Claim 13 of the ‘456 patent;
•    The limitations of Claims 24 and 25 of the present application are taught within Claim 13 of the ‘456 patent, wherein, for Claim 24, the ability to maintain a variable rate inherently conveys an ability to maintain a constant rate (e.g., a variation of zero);
•    The limitations of Claim 26 of the present application are taught within Claim 14 of the ‘456 patent;
•    The limitations of Claims 28 and 30 of the present application are taught within Claims 15-17 of the ‘456 patent;
•    The limitations of Claims 29, 34, and 39 of the present application are taught within Claims 13 and 20 of the ‘456 patent; and,
•    The limitations of Claim 32 of the present application are taught within Claim 19 of the ‘456 patent.

Claims 31 and 40 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the ‘456 patent, in view of U.S. Patent to Nunan (US 4,868,846).
With respect to Claim 31, the claims of the ‘456 patent teach most of the elements of the claimed invention, but are silent with respect to the exact measurement devices for leaf positions of the collimator.
Nunan teaches that encoders for rotational position are installed on motors to measure displacement of a leaf of an x-ray collimator for positional accuracy (Column 11, Lines 15-37; Column 19, Lines 21 -54; Column 20, Lines 9-13).
With respect to Claim 40, the claims of the ‘456 patent teach most of the elements of the claimed invention, but are silent with respect to how thresholding is performed.
Nunan further teaches that the assessing whether the movement of the leaf is normal based on the first leaf displacement and the second leaf displacement includes: if a difference between the first leaf movement and the second leaf movement is less than a threshold, determining that the movement of the leaf is normal; or if a difference between the first leaf movement and the second leaf movement is greater than or equal to a threshold, determining that the movement of the leaf is abnormal (Column 11, Lines 1 -65; Column 17, Lines 11 -58; Column 19, Line 21 -Column 20, Line 13).

Claims 33 is rejected under 35 U.S.C. 103 on the grounds of nonstatutory double patenting as being unpatentable over claims of the ‘456 patent, in view of U.S. Patent to Richey, et al. (US 4,143,273).
With respect to Claim 33, the claims of the ‘456 patent teach many of the elements of the claimed invention, including a plurality of motors for driving the leaves of the collimator, but do not teach a protection module configured to detect whether the motor(s) is/are running normally.
Richey teaches an MLC for an X-ray apparatus having independently adjustable leaves driven by motors (Abstract and throughout disclosure), additionally teaching a protection module with a CPU to detect whether the motor(s) is/are running normally (Column 9, Lines 60-Column 11, Line 25).
It would have been obvious to one of ordinary skill in the art the time of the inventive filing to employ a protection module for motor(s) operating adjustable collimator leaves in an X-ray apparatus, as suggested by Richey, in the apparatus of the claims of the ‘456 patent, to provide quality assurance in positioning said leaves, thereby preventing loss of time and undue radiation exposure due to faulty motor(s) not properly positioning the leaves during scanning, as taught by Richey (Column 9, Line 60-Column 11, Line 25).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all of the limitations of any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 27, the prior art of record teaches many of the elements of the claimed invention, including the elements of Claim 21 as recited above, but fails to teach or fairly suggest the apparatus wherein for each of the plurality of leaves, the third stage occupies 10% to 30% of a time period of the movement of the leaf from the initial location to the leaf target location, in the manner as required by Claim 27.
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 6/9/2021, with respect to objections to the claims, 35 USC 112 rejections, and prior art rejections of the claims have been fully considered and are persuasive.  The objections to the claims, 35 USC 112 rejections, and prior art rejections of the claims have been overcome by the amendment.
Applicant's arguments filed 6/9/2021, with respect to the double patenting rejections, have been fully considered but they are not persuasive, as these are the only rejections remaining in the application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        09/13/2021